Martin, J.
I assent to the opinion just pronounced; but as there is a d ifference of opinion amongst the members of the court, in regard to a part of it, the law requires 1 should express mine.
I think that there cannot be better evidence of the partial or entire payment of a debt, than the express acknowledgment of the creditor, evidenced by his giving credit to his debtor.
If a planter send to his commission merchant a quantity of cotton to sell and a draft to receive, in order to discharge what he owes him for supplies to his farm, the merchant does not credit him with the proceeds of the cotton or draft, till they be actually received, or he means to take the cotton or draft on his own account. 1 think this is the universal practice. Till the cotton be sold and the amount received or the draft paid, the planter is not a creditor of the merchant, and nothing makes him so but the money coming to *307the hands of the latter, by the sale of the 7 J ton or the payment of the draft, and there not be a better evidence of this circumstance than credit given on the books of the merchant in the account of the planter.
In the case of Levy vs. the bank U. States, 1 Dallas, 234, the supreme court of Pennsylvania held that credit given by the bank in the plaintiff’s books, precluded the bank from saying that the check, the amount of which was credited, was a forged one, and that therefore the credit ought to be stricken out. When banks or merchants receive a draft or property on account of a customer, the amount is never carried out to the outer column, but inserted in an inner one. I consider credit given in the ledger as express evidence of a payment as a receipt in full. On an account current, nothing but the balance is due, and the maker is bound by every item with which he has credited his customer, unless errors be proved.
This case differs from that of Gordon & al. vs. Macarty. There a receipt was given for a note; here credit is given for the amount. The receipt was evidence of a liability to account: the credit of a payment.